ClaRK, C. J.,
dissenting: The exceptions require no discussion. The defendant moves in this Court in arrest of judgment.
This is a statutory offense (Rev., 3432), and differs materially from “cheating” at common law. The indictment charges specifically everything required by the statute to constitute the offense of “false pretense.” “An indictment is sufficient under Rev., 3254, if it charges in the words of the statute.” S. v. Roberson, 136 N. C., 587; S. v. Whitley, 141 N. C., 823; S. v. Harrison, 145 N. C., 408 ; S. v. Leeper, 146 N. C., 655.
That statute (Rev., 3284) was enacted because of the fine-sprm technicalities which had often aided the guilty to escape justice and thereby “brought reproach upon the courts.” Ruffin, C. J., in S. v. Moses, 13 N. C., 465, cited S. v. Barnes, 122 N. C., 1035. It provides that no indictment “shall be quashed, npr the judgment thereon stayed, by reason of any informality or refinement, if in the bill or proceeding sufficient matters appear to enable the court to proceed to judgment.” Necessarily, *782sufficient nratter appears if the indictment charges every ingredient which the statute provides shall constitute the offense.
The statute creating this offense of “cheating by false pretense” (Rev., 3432) provides: “If any person shall knowingly, designedly, by * * * any false pretense whatsoever, obtain from any person * * * any promissory note * * * with intent to cheat and defraud any person * * * he shall be guilty of a felony.” This is the whole statute, eliminating duplicating words and those stating other kinds of false pretense.
This indictment charges that the defendant, with intent to cheat and defraud ~W. C. Heath, did falsely, knowingly, designedly and feloniously make to him certain statements (explicitly and fully stating them), and explicitly stating that each statement was untrue, and by means of which false representations and false imetenses the defendant knowingly, designedly and feloniously did obtain from said Heath his promissory note in the sum of $750 and of the value of $750, with intent to cheat and defraud said Heath to his great damage. The indictment is much fuller, but contains the above, which is a full compliance with the statute. S. v. Eason, 86 N. C., 674; S. v. Mikle, 94 N. C., 846. Indeed, the proviso to the statute (Rev., 3432), in order to prevent technical defenses, provides that it shall not be 'necessary to allege' or prove an intent to defraud any particular person. Nor was it necessary to allege that the prosecutor subscribed to the stock. The statute, which creates the offense, and not the court, makes the offense complete if in consequence of the false pretense the defendant procured the note.
The defendant, who found means to retain nine able and influential counsel, who presented every possible defense, with the utmost vigor, was tried by an impartial jury, to not one of whom he raised any objection, yet was convicted. The indictment gave him information of every ingredient that the statute required to constitute the offense. It is beyond credibility that he was not well advised of what offense he was charged.
Yet -he now moves in this Court to arrest the judgment because the indictment does not charge how the false representations enabled him to cheat and defraud. The statute does not require this, nor the precedents. If the false representations were not sufficient to cheat and defraud, that was a matter of defense upon the proof, and the many able counsel of the defendant surely presented every possibility of a defense on that and every other ground to the jury.
In S. v. Dickson, 88 N. C., 644, the same point was made, *783and Ashe, J., said: “This bill contains all the essential elements of an indictment for false pretense. It sets forth the false pretense of a subsisting fact, the knowledge of the defendant, the negation, the intent to cheat, and that the money of the prosecutor was unlawfully obtained by the false pretense. Whether the false pretense ims calculated to impose on the prosecutor, and induce him to part luith his money, or was in fact the means of obtaining his money., were questions that properly belonged to the province of the jury. Russell on Crimes, 622, and Note L.”
The indictment in the present case charges that the false representations set out were the means by which the prosecutor was cheated. "Whether it was not calculated to do so was a matter of defense on the proof. To allege how the defendant was deceived is not required by the statute beyond the allegation of the falsity of the statements and that by means thereof he was cheated, and it was not needed to be .charged to give any information to the defendant. The charge and proof that by such means the defendant did deceive and cheat the prosecutor, aud that he so intended, is prima facie sufficient, and it was for the defendant thus charged to show that the trick and deceit were insufficient. Such technicality as is here set up by the defendant could never be of any aid to an innocent man. It could only avail to protect a guilty one.
The learned solicitor followed our statute and our latest decision, as well as the approved precedents in Archbold, Wharton and others. He could not be required or expected to do more. S. v. Dickson, supra, is cited and approved in S. v. Matthews, 91 N. C., 637, where the defendant set up the “lame defense” (as the Court calls it) that, the defendant was deceived by charitable motives, which had been roused by the defendant’s false representations. That case in turn is approved, S. v. Mikle, 94 N. C., 846, in which case the indictment is set out, and is exactly such as in this case.
In Meek v. State, 117 Ala., 121, the Court says: “We do not understand that the indictment for obtaining goods by false pretenses must necessarily show that the alleged false pretense was capable of inducing the party to whom made to part with his goods, further than the allegation that by means of the pretense the goods were obtained. * * * Whether or not the pretense really operated as such material inducement is a matter of proof.”
In Thomas v. The People, 34 N. Y., 351, it is said: “It is sufficient to state, negate and prove the false pretense. The materiality and influence of such pretense is a question for the jury, unless upon the'face of the indictment the pretense *784appears clearly to be immaterial.” To the same purport Cowan v. State, 22 Neb., 519, and many other cases.
In Clark’s Criminal Law, p. 321, he says it is' not necessary “that the pretense shall be such that ordinary care and common prudence could not guard against it, as is the ease of cheating at common law,” citing cases.
The defendant .relies upon an old case, S. v. Fitzgerald, 18 N. C., 408. Not only was that case (unlike S. v. Dickson, 88 N. C., 644, and other late cases above cited) decided upon a statute different in some respects from that now in force and under the influence of the decisions upon “cheating at common law” — a very different offense — but on page 411 the Court concludes, “Where there is no obvious connection between the result produced and the falsehood practiced, the facts should be set forth which do connect the consequences with the deceitful practice,” and states as a basis a rule as to indictments in Hawkins P. C., which has been repealed by Rev., 3254, above cited. In this case, however, as a matter of fact, the jury found the connection between the false pretense and the cheating obvious, notwithstanding a most strenuous defense.
Our decisions for fifty years past or more are uniform that an indictment for any statutory offense whatever is sufficient if (as in this case) it follows the words of the statute, and it is not necessary to charge the means used or the circumstances. Among numerous cases to this effect are S. v. George, 93 N. C., 567; S. v. Brady, 107 N. C., 822; S. v. Haddock, 109 N. C., 875. Even in an indictment for murder, it is no longer necessary to allege the weapon, the nature of the wound or the “instigation of the devil.”
In S. v. Harwood, 104 N. C., 728, the Court says: “Nor is it necessary to specify by what acts or words the enticing was effected. It is generally sufficient to charge the statutory offense in the words of the statute, and it is necessary to be specific in setting out the facts only when the statute is, in terms, too comprehensive, and this to show that the offense is embraced in it.
“In the indictment under a statute which prohibits the abducting, or by any means inducing a child under fourteen years of age to leave the relative mentioned, or school where he or she may be placed, providing that the one so acting shall be guilty of a crime, etc., it was held sufficient to use the words of the statute defining the offense, nor was it needful to set out the means by which the abduction was effected. S. v. George, 93 N. C., 567.”
In Joyce on Indictment, sec. 328, the author says: ■ “In an *785indictment for an offense done witb intent to defraud, it is sufficient to aver, in the general words, that it was done with intent to defraud, it being held that the pleader is not required to set out the evidence or facts going to prove the intent to defraud, or the particular matters by which the party named in the indictment was to be defrauded.” . The author cites McCarty v. U. S., 101 Fed., 113, and U. S. v. Ulrici, Fed. Cases, No. 16594, which cases support the text.
Besides, the indictment in this case is an exact copy of the approved Forms of Indictment for False Pretense, Archbold Cr. Pl. (3 Ed.), 245; Wharton Cr. Pl. and Pr., 528. In none of the Precedents of Forms for this offense is it set out how the false pretense deceived, beyond, as in this case, the allegation that there was a false statement of a subsisting fact with intent to cheat and defraud and that by means thereof the prosecutor was defrauded.
Hoke, J., concurs in dissenting opinion.